DETAILED ACTION
This FINAL action is in response to Application No. 14/830,693 originally filed 08/19/2015. The amendment presented on 04/16/2021 which provides amendments to claims 1, 3-5, 7, 9, 16, 18-19, 29-30, Claims 2, 25, 28 have been cancelled, and adds new claims 31-52 is hereby acknowledged. Applicant asserts the following regarding the claims:

    PNG
    media_image1.png
    409
    583
    media_image1.png
    Greyscale

Currently claims 1, 3-24, 26-27, and 29-52 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. Applicant asserts “Examiner is applying an unreasonably broad interpretation of the claimed feature.” however The Office respectfully disagrees.
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)
	The specification does not provide an express definition for the term “disable”. As has been noted prior to Applicant, the specification does not provide an express definition or meaning for the term disable nor has Applicant set forth any evidence that expressly shows where the meaning of the term resides in the specification as filed. It is appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. (See MPEP 2111.01 III) Looking to extrinsic evidence, the Cambridge Dictionary sets forth two meanings for the term “disable”. (emphasis was added)

disable 
	verb (MACHINE)
to stop something such as (part of) a machine, system, or weapon from working:
	

	to turn off a part of a computer system, or stop it from working in the normal way:

	Due to the fact that Applicants specification does not expressly set forth any specific definition, and in light of the above noted definition of the term disable, The Office disagrees with the assertions in the Remarks regarding said “unreasonably broad interpretation” and the remarks regarding the reference of Park. 
	As previously indicated in the prior rejection, relevant portions of Park et al. U.S. Patent Application Publication No. 2012/0019562 are at least paragraphs [0211-0234] and Figures 31-34. 
	With respect to the arguments in section 1. pg. 17-18, Applicant asserts the claim language is supported in paragraphs [0051-0054], [0125], and [0133]. Applicant suggests the claim language “disable the display of the touch-sensitive display” implies that disabling the physical display portion of the touch-sensitive display is “either in addition to or without disabling the touch-sensitive surface.” The Office referred to paragraph [0051] (reproduced below, emphasis added) which expressly suggests the touch sensitive display provides visual output to the display by receiving and/or sending electrical signals such as a video. The claim places absolutely zero bounds for what happens prior to the gesture. Prior to this gesture, the device could be performing any available function on the device. Thus in the context of the claims in view of the specification, the device is capable of playing a video when receiving the cover gesture. 
[0051]    Touch-sensitive display 112 provides an input interface and an output interface between the device and a user. Display controller 156 receives and/or sends electrical signals from/to touch screen 112. Touch screen 112 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed "graphics"). In some 

	Park teaches that a moving picture reproduction screen may be a screen displaying an image file or a video file such as, for example, a movie, film, video clip, or a streaming video. Park in the noted embodiment of Figures 33-34 shows a video being played on the touch sensitive display screen. A user places the palm over the screen (i.e. a cover gesture) and the device executes a suspension function thereby stopping the video from playing. As noted above, “disable” means to “stop it from working in the normal way”. Thus, a user placing the hand over the display stops the video from playing in the normal way thereby disabling the video. Park teaches disabling the display without disabling the touch-sensitive surface as the screen displays a secondary screen (See Fig. 34[c]) over the video that allows a user to provide additional input. Suspending the movie, film, video clip is stopping the functionality and the output of media not any other functionality. When the media is suspended, any video and/or audio is suspended (i.e. disabled). Thus if a user wishes to stop or not be disturbed by the media currently playing on the device the user can use the gesture to stop the media from playing. This stops the video from “working in the normal way” and silence the video. Therefore Park teaches both placing a device in a do not disturb mode and disabling the display in response to a cover gesture and “without disabling the touch-sensitive surface.” with respect to Figures 33-34.
	With respect to the arguments in section 2. pgs. 18-20 The Office respectfully disagrees. Applicants’ specification in paragraph [0203] teaches “In some examples,  processing unit 1208 can be configured to cease to produce audible outputs in response to  incoming electronic messages while the electronic device is in the DND mode.”. Park teaches notification can be silenced in response to receiving the cover gesture. Thus a user can apply the gesture and place the device in a DND mode and additionally be provided an image that the device has been placed in the DND mode using “an image representing silence” (See [0221] and Figure 32[c]). Additionally claim 11 of Park recites “the controller determines whether an area of the contact area is equal to or greater than a determined critical area value, and if the area of the contact area is equal to or greater than the determined critical area value, the controller performs at least one of an incoming call rejection and a silence mode.”. Thus Park expressly teaches, in response to a cover gesture, entering a DND mode.
	Applicant additionally asserts “Park fails to disclose that the user input illustrated in Fig. 34 is the same user input that causes the reception rejection function to be performed.”. Paragraph [0221] teaches “FIG. 32[c] illustrates a changed screen in response to the user covering the phone receiving screen with the user's palm and illustrates an image representing silence.”. and discloses in paragraph [0231] teaches “FIG. 34[a] illustrates a moving picture reproduction screen, and FIG. 34[b] illustrates an example in which the user covers the phone receiving screen with the user's palm.” As seen in paragraphs [0221] and [0231] the same input of a user palm is used to perform both functions throughout Figures 31-34, and thus Park teaches a “covering gesture” is used to perform two different functions. 
	Therefore, after review it is respectfully submitted the claims are still broad enough to read on the prior art of record, nor is said interpretation “unreasonable”, and the applied rejection has fully considered the breadth of the claim in view of the art with ordinary and customary meaning given to the terms.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 27, 29-31, 33, 41, 42, 44, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2012/0019562 A1 hereinafter Park.

Consider Claim 1:
	Park discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, (Park, [0140], [0234], [0012], “Exemplary embodiments of the present invention disclose a computer-readable recording medium recording an executable program for providing a user interface.”) which when executed by one or more processors of an electronic device comprising a touch-sensitive display that includes a touch- sensitive component and a display, cause the device to: (Park, [0211-0234], [0010], [0058], “A user interface providing device 10 may include a display unit 11, a sensor 12, and a controller 13.”)
	receive data representing a user input; (Park, [0211-0233], [0214], [0225], See flowchart in Fig. 31 and 33 items 3102 and 3302 respectively.)
	determine, based on the data representing the user input, whether the user input is a cover gesture over the touch-sensitive display, (Park, [0211-0233], [0215], “If a user's touch action input occurs, the controller 13 may determine a contact area (3103) and an area of the contact area (3104).”)
	wherein determining whether the user input is a cover gesture includes determining, based on the data representing the user input, whether a touch has been (Park, [0211-0233], [0227], [0216], “The controller 13 may determine whether the area of the contact area is equal to or greater than a predetermined critical area value (3105).  The predetermined critical area value may, for example, correspond to the average size of a user's hand, which can be set according the user interface device 10 manufacturer's preference.”)
	in response to receiving the data representing the user input and in accordance with a determination that the user input is the cover gesture over the touch-sensitive display: (Park, [0211-0233], See flowchart in Fig. 31 and 33 items YES at 3105 and 3305 respectively.)
	enter a do not disturb (DND) mode; and (Park, [0211-0233], [0218], “If the area of the contact area is equal to or greater than the predetermined critical area value, the controller 13 may perform a reception rejection function (3106).  In this case, the controller 13 may control the display unit 11 to display a communication termination message (e.g., incoming call rejection).  In some cases, the controller 13 can change the incoming call notification from a ring tone to silence or a vibration.  The controller 13 may also control the display unit 11 to display an image representing silence or a vibration.”)
	disable the display of the touch-sensitive display. . (Park, [0211-0234], [0010], [0058], “A user interface providing device 10 may include a display unit 11, a sensor 12, and a controller 13.”)
	The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a cover gesture as a means for touch input within a touch sensitive display device as this was a known technique in view of Park and as recognized in Park the motivation for providing these feature within a single application would have been for the purpose of allowing for a variety of user-friendly inputs such that a user can quickly and accurately provide input (Park, [0232-0233])

    PNG
    media_image2.png
    502
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    500
    398
    media_image3.png
    Greyscale


Consider Claim 29:
	Park discloses a computer-implemented method comprising: (Park, [0234], See Abstract.)
	at an electronic device comprising a touch-sensitive display that includes a touch-sensitive component and a display: (Park, [0234], [0010], “Exemplary embodiments of the present invention disclose a device using information based on a touch finger type.  The device includes a display unit, a sensor and a is controller.”)
	receiving data representing a user input; (Park, [0211-0233], [0214], [0225], See flowchart in Fig. 31 and 33 items 3102 and 3302 respectively.)
	determining, based on the data representing the user input, whether the user input is a cover gesture over the touch-sensitive display, (Park, [0211-0233], [0215], “If a user's touch action input occurs, the controller 13 may determine a contact area (3103) and an area of the contact area (3104).”)
	wherein determining whether the user input is a cover gesture includes determining, based on the data representing the user input, whether a touch has been detected at a threshold amount of the touch-sensitive display; and (Park, [0211-0233], [0216], “The controller 13 may determine whether the area of the contact area is equal to or greater than a predetermined critical area value (3105).  The predetermined critical area value may, for example, correspond to the average size of a user's hand, which can be set according the user interface device 10 manufacturer's preference.”)
	in response to receiving the data representing the user input and in accordance with a determination that the user input is the cover gesture over the touch-sensitive display, (Park, [0211-0233], See flowchart in Fig. 31 and 33 items YES at 3105 and 3305 respectively.)
	entering a do not disturb (DND) mode; and (Park, [0211-0233], [0218], “If the area of the contact area is equal to or greater than the predetermined critical area value, the controller 13 may perform a reception rejection function (3106).  In this case, the controller 13 may control the display unit 11 to display a communication termination message (e.g., incoming call rejection).  In some cases, the controller 13 can change the incoming call notification from a ring tone to silence or a vibration.  The controller 13 may also control the display unit 11 to display an image representing silence or a vibration.”)
	disabling the display of the touch-sensitive display. (Park, [0211-0234], [0010], [0058], “A user interface providing device 10 may include a display unit 11, a sensor 12, and a controller 13.”)
	The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a cover gesture as a Park and as recognized in Park the motivation for providing these feature within a single application would have been for the purpose of allowing for a variety of user-friendly inputs such that a user can quickly and accurately provide input on a user interface of a device in which a small-sized display is mounted. (Park, [0232-0233])

Consider Claim 30:
	Park discloses a electronic device, comprising: (Park, [0234], See Abstract.)
	a touch-sensitive display that includes a touch-sensitive component and a display; (Park, [0211-0234], [0010], [0058], “A user interface providing device 10 may include a display unit 11, a sensor 12, and a controller 13.”)
	one or more processors; (Park, [0234], [0010], [0058], “A user interface providing device 10 may include a display unit 11, a sensor 12, and a controller 13.”)
	a memory; and (Park, [0234], “For example, the instruction may be a computer-executable instruction encoded on one or more computer-readable recording media.”)
	one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: (Park, [0234], “A method of executing an instruction, as described hereinabove with reference to FIGS. 1 to 34, according to information based on at least one user finger being detected by an optical touch sensor, a capacitance touch sensor, or a pressure-sensitive touch sensor can be recorded as a program and/or encoded in a computer-readable recording medium. For example, the instruction may be a computer-executable instruction encoded on one or more computer-readable recording media.”)
(Park, [0211-0233], [0214], [0225], See flowchart in Fig. 31 and 33 items 3102 and 3302 respectively.)
	determining, based on the data representing the user input, whether the user input is a cover gesture over the touch-sensitive display, wherein determining whether the user input is a cover gesture includes determining, based on the data representing the user input, whether a touch has been detected at a threshold amount of the touch-sensitive display; and (Park, [0216], “The controller 13 may determine whether the area of the contact area is equal to or greater than a predetermined critical area value (3105).  The predetermined critical area value may, for example, correspond to the average size of a user's hand, which can be set according the user interface device 10 manufacturer's preference.”)
	in response to receiving the data representing the user input and in accordance with a determination that the user input is the cover gesture over the touch-sensitive display: (Park, [0211-0233], See flowchart in Fig. 31 and 33 items YES at 3105 and 3305 respectively.)
	entering a do not disturb (DND) mode; and (Park, [0218], “If the area of the contact area is equal to or greater than the predetermined critical area value, the controller 13 may perform a reception rejection function (3106).  In this case, the controller 13 may control the display unit 11 to display a communication termination message (e.g., incoming call rejection).  In some cases, the controller 13 can change the incoming call notification from a ring tone to silence or a vibration.  The controller 13 may also control the display unit 11 to display an image representing silence or a vibration.”)
	disabling the display of the touch-sensitive display. (Park, [0228], “If the area of the contact area is equal to or greater than the predetermined critical area value, the controller 13 may execute a suspension function to suspend reproduction of the moving picture (3306).  For example, the controller 13 may control the display unit 11 to display a mark representing suspension.”)


Consider Claim 3 (and similar claim 31 and 42):
	Park discloses the non-transitory computer readable storage medium of claim 1, wherein: the electronic device further comprises an ambient light sensor; the data representing the user input comprises ambient light data representing an amount of light received by the ambient light sensor; and determining whether the user input is the cover gesture over the touch- sensitive display comprises: (Park, [0063], [0059], “The sensor 12 may be an optical detecting sensor having an infrared ray light emitting diode (LED) and a phototransistor disposed in a matrix form opposite to each other, and in which a finger image is obtained by emitting and receiving infrared rays.  When a touch action occurs, the optical sensor estimates an amount of light reflected from the finger, i.e., an amount of reflected light.  The estimated amount of reflected light may serve as data to identify a touch area and an adjacent area.  The optical sensor performs a detecting operation in such a way that, when a touch action occurs on a screen, it estimates an image of a touch object through a photodiode and detects an effective touch area where the touch object actually contacts on the screen.  The effective touch area is converted to a digital image.  The digital image is analyzed for the coordinates of the effective touch area, thereby identifying the touched location.  Therefore, the touched location makes it possible to perform a variety of functions related to an icon corresponding thereto.”)
	determining, based on the ambient light data, whether the amount of light received by the ambient light sensor is below a threshold light value. (Park, [0227], [0216],  [0066], “The controller 13 controls the sensor 12 and determines whether a user's touch action occurs on a screen (201).  If the sensor 12 detects a user's touch action on a screen at 201, it generates a sensor signal and outputs it to the controller 13 (202).  For example, if the sensor 12 is implemented with an optical sensor, the sensor signal contains information regarding an amount of reflected light.  If the sensor 12 is implemented with a touch sensor, the sensor signal contains information regarding the change in charges lost on the screen (i.e., an amount of lost charge).”)

Consider Claim 5 (and similar claim 33 and 44):
	Park discloses the non-transitory computer readable storage medium of claim 1, wherein: the electronic device further comprises a contact intensity sensor; the data representing the user input comprises intensity data representing a characteristic intensity of a contact detected by the contact intensity sensor; and determining whether the user input is the cover gesture over the touch- sensitive display comprises: (Park, [0234], [0143], [0146], [0145], “If a touch action is input on a screen by a user with at least one finger, the sensor 12 may generate a sensor signal and output the sensor signal to the controller 13.  When the sensor 12 is formed with an optical sensor, the sensor signal may include information about a light reflection amount; when the sensor 12 is formed with a capacitance touch sensor, the sensor signal may include information about a change amount (e.g., loss amount) of electric charges of a screen surface; and when the sensor 12 is formed with a pressure-sensitive touch sensor, the sensor signal may include information about a pressure value.  In general, any type of information may be provided according to the type of sensor 12 being used.”)
	determining, based on the intensity data, whether the characteristic intensity of the contact detected by the contact intensity sensor is above a threshold intensity. (Park, [0227], [0216], [0066], “The controller 13 controls the sensor 12 and determines whether a user's touch action occurs on a screen (201).  If the sensor 12 detects a user's touch action on a screen at 201, it generates a sensor signal and outputs it to the controller 13 (202).  For example, if the sensor 12 is implemented with an optical sensor, the sensor signal contains information regarding an amount of reflected light.  If the sensor 12 is implemented with a touch sensor, the sensor signal contains information regarding the change in charges lost on the screen (i.e., an amount of lost charge).”)
Consider Claim 27 (and similar claim 41 and 52):
	Park discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic (Park, [0211-0233], [0218], “In some cases, the controller 13 can change the incoming call notification from a ring tone to silence or a vibration.”)

Claim Rejections - 35 USC § 103
Claim 4, 32, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2012/0019562 A1 as applied to claim 1 above, and further in view of  Miyazaki U.S. Patent Application Publication No. 2012/0092283 Al hereinafter Miyazaki.

Consider Claim 4 (and similar claim 32 and 43):
	Park discloses the non-transitory computer readable storage medium of claim 1, and teaches those of skill in the art are aware to determine touch size and movement of a finger based on a user input using various sensor (see claim 1) and thus teaches wherein: the electronic device further comprises a … sensor; the data representing the user input comprises … data representing motion of the electronic device detected by the … sensor; and determining whether the user input is the cover gesture over the touch- sensitive display comprises: determining, based on the … data, whether the … of the electronic device is above a threshold amount of motion and whether the … occurred within a predetermined length of time after a notification event. (Applicants specifically defines “The predetermined length of time can be selected to be any desired value.” thus this could be any point in time after a notification is received. See Park Fig. 31 and steps 3102-3106.)
	Park however does not specify that this is a motion sensing device and thus does not specify the electronic device further comprises a motion sensor; the data representing the user input comprises motion data representing motion of the electronic device detected by the motion sensor; and determining whether the user input is the cover gesture over the touch-sensitive display comprises: determining, based on the motion data, whether the motion of the electronic device is above a threshold amount of motion and whether the motion occurred within a predetermined length of time after a notification event.
	Miyazaki however teaches the known technique of using a cover gesture as input gesture and identifying an operation according to the covering gesture using a motion sensor and therefore teaches comprises a motion sensor; the data representing the user input comprises motion data representing motion of the electronic device detected by the motion sensor; and (Miyazaki, [0065], “The remote sensor 107 consists of a stereo camera or the like, which images and captures a remote movement of the operating tool M such as a predetermined gesture.”)
	determining whether the user input is the cover gesture over the touch-sensitive display comprises: determining, based on the motion data, whether the motion of the electronic device is above a threshold amount of motion and whether the motion occurred within a predetermined length of time after a notification event. (Miyazaki, [0136], [0118], “The control unit 117 determines whether the absolute value of the moving velocity v of the operating tool M is less than a predetermined threshold value vt (S313).  Then, in the case of positive determination result, the control unit 117 identifies an operation corresponding to the static gesture (S315).”  Applicants specifically defines “The predetermined length of time can be selected to be any desired value.” thus this could be any point in time after a notification is received.)
(Miyazaki, [0131])

Claim Rejections - 35 USC § 103
Claims 6-24, 34-38, and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2012/0019562 A1 as applied to claim 1 above, and further in view of NPL Reference titled “Setup Do Not Disturb Blocking Mode on Android with Calendars Sync & Silent Timer - Android Advices.” by Pavan posted on February 4, 2014 hereinafter referred to as Pavan. 


    PNG
    media_image4.png
    383
    657
    media_image4.png
    Greyscale

Image 1 (left) 		Image 2 (center) 		     Image 3 (right)

    PNG
    media_image5.png
    613
    719
    media_image5.png
    Greyscale

Image 4 (left)			Image 5 (right)


Consider Claim 6 (and similar claim 34 and 45):
	Park discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: in response to determining that the user input is the cover gesture over the touch-sensitive display, however do not specify to determine a termination time that the electronic device will exit the DND mode.
	Pavan however discloses that that those of skill in the art before the effective filing date of the invention would be aware to apply the known technique of setting timers for a do not disturb feature and therefore discloses to determine a termination time that the electronic device will exit the DND mode. (Pavan, See above middle picture as the buttons with time are specifically used to determine a termination time of the DND mode.)
	Thus, (1) the prior art contained a “base” device (i.e. a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various timings to determine the length of a device being placed in DND mode and exiting after said length of time ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
Pavan as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. touch sensitive display having DND mode as taught by Park) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Consider Claim 7 (and similar claim 35 and 46):
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 6, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: in response to a current time being the termination time, exit the DND mode. (Pavan, Pg 3, "This app has an instant tab that gives four options of +5 minutes, +15 minutes, +1 hour and +4' hours if you want to quickly make the phone silent while driving or in meeting to make it simpler.”)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Remaining Time and Time Bar)][AltContent: textbox (4 Selectable Times to increment the DND mode in)]                  
    PNG
    media_image6.png
    611
    347
    media_image6.png
    Greyscale

Image 6


Consider Claim 8:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 6, wherein the termination time is determined based on contextual data. (Pavan, See image on the left as the device can be set to DND mode based upon calendar information)

Consider Claim 9:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 8, wherein determining the termination time that the electronic device (Pavan, Page 2, “By using this Do Not Disturb App all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 10:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 9, wherein to determine determining the custom termination time based on the contextual data comprises: determine determining an event based on the contextual data, the event having an end time of the event; and set setting the custom termination time to be equal to the end time of the event. (Pavan, Page 2, "By using this Do Not Disturb App all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 11:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 6, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: generate a notification of a predetermined length of time prior to the termination time. (Pavan, See image 6 above and the “countdown bar” noted above with the 10:45 time period.)

Consider Claim 12:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 11, wherein the notification comprises an indication of a length of time until the termination time. (Pavan, See image 6 above and the noted arrow pointing to the remaining time bar.)

Consider Claim 13:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 6, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: while in the DND mode: receive new data representing a new user input; determine, based on the new data representing the new user input, whether the new user input is a second cover gesture over the touch-sensitive display; and in accordance with a determination that the new user input is the second cover gesture over the touch-sensitive display, determine a new termination time that the electronic device will exit the DND mode. (Paven, See image 2 center as this shows options to add more time using a second gesture. Also image 5 shows a menu screen brought up by a gesture which gives the user options to cancel the current DND mode.) 

Consider Claim 14:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 13, wherein the new termination time is one hour after a time that it was determined that the new user input is the second cover gesture over the touch-sensitive display. (Paven, See at least image 6 above as more than one selection of times above will increment the length of time the DND mode will be on.)

Consider Claim 15 (and similar claim 36 and 47):
	Park discloses the non-transitory computer readable storage medium of claim 1, and wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, however do not specify to cause the device to: in response to determining that the user input is the cover gesture over the touch-sensitive display, as shown above however do not specify to determine a length of time that the electronic device will be in the DND mode. 
	Pavan however discloses that that those of skill in the art before the effective filing date of the invention would be aware to apply the known technique of setting timers for a specific length of time for a do not disturb mode feature and therefore discloses to determine a length of time that the electronic device will be in the DND mode. (Paven, See at least second image center above as this shows a group of selectable times to place the device in the DND mode.)
a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various timings to determine the length of a device being placed in DND mode and exiting after said length of time ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See also remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the DND technique as taught by Pavan as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. touch sensitive display having DND mode as taught by Park) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Consider Claim 16 (and similar claim 37 and 48):
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 15, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: in response to the length of time expiring, exit (Pavan, Page 2, “By using this Do Not Disturb gr? all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 17:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 15, herein the length of time is determined based on contextual data.  (Pavan, Page 2, “By using this Do Not Disturb gr? all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 18:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 17, wherein determining the length of time that the electronic device will be in the DND mode comprises: determining whether there is sufficient contextual data to generate a custom length of time; in response to determining that there is sufficient contextual data to generate the custom length of time: determining the custom length of time based on the contextual data; and set setting the length of time to be equal to the custom length of time; and in response to determining that there is not sufficient contextual data to generate the custom length of time, se setting the length of time to be equal to a default value. (Pavan, Page 2, “By using this Do Not Disturb gr? all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.” The app will look for meetings and set the length of time to be silent based upon entries in your calendar and if there is no entry a default length of time to be in DND mode is 0. )

Consider Claim 19:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 18, wherein determining the custom length of time based on the contextual data comprises: determining an event based on the contextual data, the event having an end time of the event; determining a difference between a current time and the end time of the event; and se setting the custom length of time to be equal to the difference between the current time and the end of time of the event. (Pavan, Page 2, “By using this Do Not Disturb gr? all calls can be handled and we can customize them too. It syncs with the Google calendar and will allow creating silent mode for each and every day of the week separately for the time period specified. The users can disable all the call& and SMS's r? for the night if you want to have a proper sleep and set an alarm to wake up on time to rush to tile office or elsewhere even attar disabling everything.”)

Consider Claim 20:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 15, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: generate a notification of a predetermined  (Pavan, See image 6 above and the noted arrow pointing to the remaining time bar.)

Consider Claim 21:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 20, wherein the notification comprises an indication of a length of time until the expiration of the length of time that the electronic device will be in the DND mode. (Paven, See at least image 6 above the time bar.)

Consider Claim 22:
	Park in view of Pavan discloses the non-transitory computer readable storage medium of claim 15, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: while in the DND mode: receive new data representing a new user input; determine, based on the new data representing the new user input, whether the new user input is a second cover gesture over the touch-sensitive display; and in accordance with a determination that the new user input is the second cover gesture over the touch-sensitive display, determine a new length of time that the electronic device will be in the DND mode. (Paven, See image 2 center as this shows options to add more time using a second gesture. Also image 5 shows a menu screen brought up by a gesture which gives the user options to cancel the current DND mode.)

Consider Claim 23 (and similar claim 38 and 49):
Park discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, however do not specify cause the device to: prevent all notifications from being presented while the electronic device is in the DND mode.
	Pavan however discloses that that those of skill in the art before the effective filing date of the invention would be aware to apply the known technique of setting timers for a do not disturb feature for preventing notifications to a user and therefore discloses to prevent all notifications from being presented while the electronic device is in the DND mode. (Pavan, See image 3 right above as this shown the various settings options for allowing/ not allowing types of notifications to a user.)
	Thus, (1) the prior art contained a “base” device (i.e. a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various timings to prevent notifications from alerting a user of a device being placed in DND mode ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode and how to alert a user); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See also remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the DND technique as disclosed by Pavan touch sensitive display having DND mode as taught by Park) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Consider Claim 24 (and similar claim 39 and 50):
	Park discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, cause the device to: however do not specify to prevent a subset of all notifications from being presented while the electronic device is in the DND mode. 
	Pavan however discloses that that those of skill in the art before the effective filing date of the invention would be aware to apply the known technique of setting timers for a do not disturb feature for preventing notifications to a user and therefore discloses prevent a subset of all notifications from being presented while the electronic device is in the DND mode. (Pavan, page 3 “So after all these there Is another feature, that lets the user to accept calls and SMS from a particular Group even when the phone is set for a silent mode.” See image 3 right above as this shown the various settings options for allowing/ not allowing types of notifications to a user of which are selectable.)
	Thus, (1) the prior art contained a “base” device (i.e. a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode and how to alert a user); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See also remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the DND technique as disclosed by Pavan as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. touch sensitive display having DND mode as taught by Park) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Claim Rejections - 35 USC § 103
Claims 26, 40, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2012/0019562 A1 as applied to claim 1 above, and further in view of NPL Reference titled “Get blocking mode functions on your Android thanks to Do Not Disturb” by Loie Favre posted on February 3, 2014 hereinafter referred to as Favre. 

Consider Claim 26 (and similar claim 40 and 51):
	Park discloses the discloses the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer readable storage medium further comprises instructions, which when executed by the one or more processors of the electronic device, however do not specify to cause the device to: cease to produce haptic outputs in response to incoming electronic messages while the electronic device is in the DND mode. 
	Favre however discloses that those of skill in the art before the effective filing date of the invention would have known to cause the device to: cease to produce haptic outputs in response to incoming electronic messages while the electronic device is in the DND mode. (Favre, See above image on the right and the options for “vibration”.)
	Thus, (1) the prior art contained a “base” device (i.e. a touch sensitive device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. utilizing various timings to prevent notifications from alerting a user of a device being placed in DND mode ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. a touch system capable determining to place the device in DND mode and when to exit the DND mode and how to alert a user via a haptic response); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See also remaining parts of NPL and associated YouTube video at https://youtu.be/GpsA4eich6c of which gives an explanation video on the app itself).
Favre as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. touch sensitive display having DND mode as taught by Park) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2021. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626